Case: 11-20340     Document: 00511835356         Page: 1     Date Filed: 04/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 25, 2012
                                     No. 11-20340
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

NICOLAS ANTONIO GUTIERREZ LOPEZ, also known as Nicolas A. Gutierrez,
also known as Nicolas Antonio Gutierrez, also known as Nicolas Antonio
Gutierrez-Lopez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-761-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Nicolas Antonio Gutierrez Lopez (Gutierrez) pleaded guilty of being
present in the United States illegally following deportation after conviction of an
aggravated felony. In this appeal, Gutierrez contends that the district court
erred in increasing his Sentencing Guidelines offense level by 16 levels based on
its determination that Gutierrez’s 2007 Texas conviction of aggravated assault


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20340       Document: 00511835356   Page: 2   Date Filed: 04/25/2012

                                   No. 11-20340

with a deadly weapon constituted a crime of violence under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii).
      Because Gutierrez’s Texas conviction of aggravated assault qualified as a
conviction for the enumerated offense of aggravated assault, the district court
did not err in imposing the 16-level enhancement. See United States v. Guillen-
Alvarez, 489 F.3d 197, 199-201 (5th Cir. 2007); see also U.S.S.G. § 2L1.2,
comment. (n.1(B)(iii)). The judgment is AFFIRMED.




                                         2